Citation Nr: 1118012	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to July 1944.  He died in July 2006, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file.

The claim of service connection for the cause of death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died in July 2006 and the death certificate listed the cause of death as senile dementia, Alzheimer's type.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling effective September 4, 2003; bilateral hearing loss, evaluated as 20 percent disabling effective August 3, 2003; and, tinnitus, evaluated as 10 percent disabling effective February 28, 2002.  The Veteran was considered totally disabled effective September 4, 2003.

3.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died more than 5 years after his discharge, and he was not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board observes that the relevant facts regarding the appellant's 38 U.S.C.A. § 1318 claim are undisputed and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the issue was of entitlement to DIC compensation under section 1318.  The appellant was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to obtain information relating to the issue from the appellant and her daughter.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the hearing constitutes harmless error.

The resolution of the claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 does not depend upon the information outlined by Dingess v. Nicholson, 19 Vet. App. 473 (2006), nor is assignment of an initial disability rating contemplated by the nature of this claim.  Thus, the appellant was not precluded from participating effectively in the processing of this claim as a result of this type of notice deficiency.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board has thoroughly reviewed all the evidence in the claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

DIC under 38 U.S.C.A. § 1318

The Veteran seeks DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Her theory of entitlement is not clear, but she appears to argue that the Veteran's PTSD should have been rated at a 100 percent for a longer period of time than it had been.  She testified that the Veteran was having hallucinations and visions as far back as 1967.  She essentially argues that the Veteran had been entitled to receive compensation at a 100 percent rate for more than 10 years prior to his death.  The service representative also alleged that the Veteran had elevated blood pressure readings in service and immediately after service in 1945.  In essence he appeared to argue that service connection should have been established for hypertension since separation from service.  

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The appellant filed her claim for DIC benefits in August 2006.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling effective September 4, 2003; bilateral hearing loss, evaluated as 20 percent disabling effective August 3, 2003; and, tinnitus, evaluated as 10 percent disabling effective February 28, 2002.  The Veteran was considered totally disabled effective September 4, 2003.

Thus, the Veteran died just less than 3 years after he was first assigned a total disability rating.  In other words, VA had not evaluated him as being totally disabled for a continuous period of at least 10 years immediately preceding death.

As noted in the December 2009 Travel Board hearing, the appellant appears to allege that the Veteran should have been rated 100 percent for PTSD for at least 10 years prior to death; and alternatively that the VA should have determined that he had hypertension since service and it should have been determined that he was 100 percent disabled for well over ten years prior to his death.  

Generally, VA must develop all issues raised upon a liberal and sympathetic reading of a claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 56 (2007). 

However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  

The evidence clearly shows the Veteran's claim for individual unemployability was not received until September 4, 2003.  Based on the medical evidence at that time VA granted him an increased rating from 50 to 100 percent for PTSD by rating action in January 2004.  The Veteran unfortunately died less than 3 years after he was assigned this rating.  The Veteran was discharged from active duty in 1944 and died in 2006, more than 5 years after discharge and had not been rated 100 disabled for the whole time period since service.  He was not a prisoner of war.  Therefore, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2010); 38 C.F.R. § 3.22 (2010).

Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. § 1318 have been met, and the claim must be denied.


ORDER

Eligibility for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

At the December 2009 Board hearing, the appellant's representative indicated that the Veteran's July 2006 death may have been related to his service connected PTSD in so far as he had a cardiac or heart condition which may have been related to his PTSD or to service.  The representative noted that the Veteran had been treated from 1991 through 2000 at the Omaha, Nebraska VAMC.  

Review of the claims file, however, reveals treatment records from 2000 at the Omaha, Nebraska VAMC; 2000 to 2003 from the Columbia, Missouri VAMC; and, from 2003 until his death from the Arizona VAMC.  Although the Veteran's cause of death is listed on his death certificate, the Board finds that due to the nature of the appellant's claim, the 1991 through 2000 Omaha, Nebraska VAMC records must be obtained and reviewed prior to adjudication of the appeal.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during 
his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Review of the claims file reveals that the notice provided to the appellant was not sufficiently detailed as to fully comply with the requirements of Hupp.  This must be accomplished on Remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter should include notice of the evidence necessary to establish a claim for service connection for the cause of the Veteran's death, and should include (1) a statement of the conditions for which the Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected, including on a presumptive basis.  The letter should indicate which portion of the evidence, if any, is to be provided by the Appellant and which portion, if any, VA will attempt to obtain on her behalf.

2.  The RO/AMC should obtain all records related to the Veteran form the VA Medical Center in Omaha, Nebraska, dated from 1991 through 2000.  If no records can be obtained, that fact should be noted in the claims file.

3.  The RO/AMC should obtain a written medical opinion regarding the cause of the Veteran's death.  The Veteran's claims folder should be provided to the examiner for review prior to completion of the requested medical opinion.  Following a thorough review of the claims file and all available medical records, the examiner should provide an opinion as to whether stresses associated with the service-connected PTSD caused or contributed substantially to the Veteran's death.  The examiner should consider the October 2009 letter from a Phoenix VAMC physician noting the Veteran had vascular dementia; and, the statements provided by the Veteran's representative and the Veteran's spouse, including her September 2007 statement in which she alleges that the Veteran did not die of Alzheimer's disease, but that he had a heart condition, vascular disease, and serious diabetes which when considered with his PTSD either contributed or caused his death.  The examiner must review and discuss the Veteran's complete medical history.    

4.  Following the completion of the requested development, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the appellant and her representative a supplemental statement of the case and afford them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


